The defendants move for rehearing.  The only points raised are, (1) that the mandate should be changed to limit the new trial ordered to the issue of negligence; and (2) to direct that the costs of the new trial should not go against the defendants because "it is an unjust burden upon the defendants to assess the costs of a new trial upon them."
The mandate of the court at conclusion of the opinion filed reads:  "The judgment of the circuit court is reversed, and a new trial is ordered unless the parties shall stipulate for other determination of the case."
(1) While the plaintiffs did not argue before us the issue of damages or include in the bill of exceptions the evidence as to the plaintiff's injuries, one of the grounds of the motion for a new trial in the court below was that the damages *Page 296b 
assessed are inadequate.  We are of the view that the new trial should cover all the issues.
(2) The terms of the mandate do not direct nor require that the costs of the new trial shall go against the defendants. The terms imply that the costs of both trials shall abide the event of the new trial.  The mandate is construed as so providing.
The motion for rehearing is denied.  The plaintiffs will recover the costs of this court on the appeal with $25 costs on the motion for rehearing. *Page 297